CCA 201000153. On further consideration of the above-captioned case, in which the petition for review of the decision of the United States Navy-Marine Corps Court of Criminal Appeals was granted on March 8, 2011, it is further ordered that said petition is also hereby granted on the following issue:
WHETHER AN ARTICLE 134 CLAUSE 1 OR 2 SPECIFICATION THAT FAILS TO EXPRESSLY ALLEGE EITHER POTENTIAL TERMINAL ELEMENT STATES AN OFFENSE UNDER THE SUPREME COURT’S *271HOLDINGS IN UNITED STATES v. RESENDIZ-PONCE AND RUSSELL v. UNITED STATES, AND THIS COURT’S RECENT OPINIONS IN MEDINA, MILLER, AND JONES.
No additional briefs will be filed under Rule 25.